Title: To George Washington from Gustavus Scott, 21 December 1797
From: Scott, Gustavus
To: Washington, George



D. Sir
Annapolis [Md.] 21st Decr 1797.

I am happy to have it in my power to inform you that by the casting vote of the Speaker of the house of Representatives We have succeeded in our Application for a Loan for the City: the Resolution has also past the other branch without Opposition. Interesting as this Measure is to the U.S. I can not deny myself the Pleasure of communicating it to you.
I shall remain here untill a final Decision is had on the application of the Potk Company. I hope the good Conduct of its friends will carry it through. You will however readily beleive it is not very certain when our Loan has been carried by one Vote only. I am with sentiments of perfect Respect Dr Sr Yr mo. obt sevt

Gusts Scott

